Per curiam.
In these three disciplinary matters, the State Bar, following findings of probable cause by the Investigative Panel, properly served Respondent, Kenneth Allen Duke, with Notices of Discipline alleging violations of various professional standards in connection with his representation of three clients. Duke failed to file a Notice of Rejection in the cases, and is, accordingly, in default. Bar Rule 4-208.1 (b).
In each of these cases Duke agreed to handle the client’s case, did not perform work for the client, did not respond to the client’s queries about the status of the client’s case, and did not return the client’s file. Also, in each case, Duke failed to refund any unearned fees on the client’s request. In addition, Duke failed to file a response to the Notice of Investigation in each case as required by Bar Rule 4-204.3.
We find that Duke’s conduct violated the following professional standards of Bar Rule 4-102 (d): 4 (professional conduct involving dishonesty, fraud, deceit or wilful misrepresentation); 5 (false, fraudulent, deceptive or misleading communication about the lawyer or the lawyer’s services); 22 (failure to properly withdraw from employment); 23 (failure on withdrawal from employment to promptly refund unearned fees); 44 (wilful abandonment or disregard of a client’s legal matter); 45 (using false statements or otherwise engaging in illegal conduct or conduct in violation of disciplinary rules in the representation of a client); 61 (failure to promptly notify a client of the receipt of client funds or property and to promptly deliver the *398funds or property to the client); 63 (failure to maintain complete records of client funds or property in the lawyer’s possession); 65 (commingling client funds with those of the lawyer); and 68 (failure to respond to disciplinary authorities in accordance with disciplinary rules). We also conclude that increased discipline is warranted by the following aggravating circumstances: Duke’s pattern of misconduct and multiple offenses; his failure to comply with the rules of the disciplinary authorities, and his substantial experience in the practice of law. See ABA Standards for Imposing Lawyer Sanctions (1991), Standard 9.22 (c), (d), (e), and (I).
Decided September 15, 1997.
William P. Smith III, General Counsel State Bar, Elizabeth W. Morn, Assistant General Counsel State Bar, for State Bar of Georgia.
Accordingly, Duke is disbarred from the practice of law in Georgia. He is reminded of his duties under Bar Rule 4-219 (c) (1) and (2).

Disbarred.


All the Justices concur.